Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 17, 2019

The Court of Appeals hereby passes the following order:

A20D0091. PETERSON GERMAIN v. THE STATE.

      Peterson Germain,1 while represented by counsel, pled guilty to forgery in the
third degree on August 12, 2019. On September 24, 2019, Germain filed this pro se
application for discretionary appeal from his conviction. However, a criminal
conviction is directly appealable and requires no application. See OCGA §§ 5-6-34
(a) (1) and 5-6-35 (a).
      We will grant an otherwise timely discretionary application if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). However, to fall within this
general rule the application must be filed within 30 days of entry of the order or
judgment to be appealed. See OCGA § 5-6-35 (d), (j). Here, Germain filed this
application 43 days after entry of the judgment. The application is therefore untimely,
and it is hereby DISMISSED for lack of jurisdiction.
      To the extent that Germain’s right to appeal has been frustrated by errors of
counsel, he may be entitled to an out-of-time appeal. See Rowland v. State, 264 Ga.
872, 875-876 (2) (452 SE2d 756) (1995). He therefore is informed of the following
in accordance with Rowland, 264 Ga. at 875-876 (2): This application has been
dismissed because you failed to file a proper application or notice of appeal. If you
still wish to appeal, you may petition the trial court for leave to file an out-of-time
appeal. If the trial court grants your request, you will have 30 days from the entry of


      1
       The judgment of conviction shows the applicant’s name as Germain Peterson,
but the applicant signed the judgment “Peterson Germain” and filed his pro se
application for discretionary appeal as Peterson Germain.
that order to file a notice of appeal referencing your conviction. If the trial court
denies your request, you will have 30 days from the entry of that order to file a notice
of appeal referencing the denial of your request for an out-of-time appeal.
      The Clerk of Court is DIRECTED to send a copy of this order to Germain and
to his attorney, and the latter also is DIRECTED to send a copy to Germain.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/17/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.